Citation Nr: 0715991	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-05 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition.

2.  Entitlement to service connection for a left shoulder 
condition.

3.  Entitlement to service connection for a left bicep scar.

4.  Entitlement to service connection for a lower back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel
INTRODUCTION

The appellant served on active duty from September 13, 1974 
to October 24, 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York. 

Although the appellant had perfected an appeal as to 
entitlement to service connection for a right foot condition, 
the appellant's representative submitted a statement dated 
February 16, 2005 withdrawing that claim.  Accordingly, the 
Board is without further jurisdiction as to that matter.  
38 C.F.R. § 20.204 (2006).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  A disorder of the left bicep was not demonstrated during 
the appellant's service, nor is any present left bicep 
disorder the result of an inservice event. 

3.  The claims file does not include a current medical 
diagnosis of a left foot disorder, a left shoulder disorder 
or a lower back disorder.  


CONCLUSIONS OF LAW

1.  A left foot disorder was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   

2.  A left shoulder disorder was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

3.  A scar on the left bicep was not incurred or aggravated 
by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 

4.  A lower back condition was not incurred or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in September 2003 and March 2005.  Those letters 
notified the appellant of VA's responsibilities in obtaining 
information to assist the appellant in completing his claim, 
identified the appellant's duties in obtaining information 
and evidence to substantiate his claim, and requested that 
the appellant send in evidence that would support his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the appellant was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

Service Connection - Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant. By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).

Factual Background & Analysis - Left Foot Disorder

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating a left foot 
disorder.  According to a service personnel record dated 
October 11, 1974, the appellant declined a separation 
physical examination.

The available treatment records associated with the claims 
folder fail to demonstrate any current complaints, treatment, 
findings or diagnoses related to any foot disorder.  

A grant of service connection requires a showing of a 
disorder in service, a present disorder, and evidence that 
the disorders are related.  Obviously, regarding the left 
foot, none of these criteria have been met, therefore, 
service connection is not merited.

Factual Background & Analysis - Left Shoulder Disorder

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating a left shoulder 
disorder.  According to a service personnel record dated 
October 11, 1974, the appellant declined a separation 
physical examination.

In March 2001, a private X-ray film revealed a possible old 
healed fracture of the distal clavicle.  An August 2001 VA X-
ray film of the left shoulder revealed no abnormalities.  In 
December 2001, the appellant was seen at a VA Physical 
Medicine and Rehabilitation Clinic.  Although the appellant 
complained of left should pain, no muscle wasting, 
neurological deficit or other abnormality was detected on 
physical examination.  It was concluded that the left 
shoulder was normal.  An August 2002 VA X-ray film of the 
left shoulder revealed no fracture of the shoulder, and the 
glenohumeral and acromioclavicular joint spaces were normal.  

Based on the evidence of record, the appellant did not have a 
left shoulder disorder in service, nor is there currently an 
identifiable left shoulder disability.  Pain or discomfort is 
not, of itself, a disorder for which service connection may 
be granted.  See Sanchez- Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001) (unless a appellant suffers from an 
underlying disability or condition, such as loss of normal 
body working movements, joint disability, or muscle 
disability, then pain otherwise experienced is not a 
compensable disability).  To conclude, there is no basis upon 
which to grant service connection for a left shoulder 
disorder.

Factual Background & Analysis - Left Bicep Scar

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating a left bicep 
disorder resulting in scarring.  According to a service 
personnel record dated October 11, 1974, the appellant 
declined a separation physical examination.

The record reflects that the appellant had a cyst excised 
from his left upper arm in August 2000.  The appellant 
reported that a mass was evident previously for twenty years 
or so at that location.  The evidence does not demonstrate a 
relationship of that disorder to service; however.  

A grant of service connection requires a showing of a 
disorder in service, a present disorder, and evidence that 
the disorders are related.  Regarding the left bicep 
disorder, while he had a cyst removed in 2000, with a 
resulting scar, no disorder of the left bicep was noted in 
the service medical records, and no medical evidence has been 
submitted suggesting that the cyst and resulting scar 
identified in August 2000 are related to service.  Therefore, 
service connection is not merited.

Factual Background & Analysis - Lower Back Disorder

Service medical records are silent as to complaints, 
findings, treatment or diagnoses relating a lower back 
disorder.  According to a service personnel record dated 
October 11, 1974, the appellant declined a separation 
physical examination.

Having reported slipping and injuring his back, in December 
2001, the appellant was afforded thoracic and lumbar X-rays.  
The impression was unremarkable thoracic and lumbar spine. 

A grant of service connection requires a showing of a 
disorder in service, a present disorder, and evidence that 
the disorders are related.  Obviously, regarding the lower 
back, none of these criteria have been met, therefore, 
service connection is not merited.

Conclusion

The Board notes that the appellant's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint after service can be considered as a factor in 
determining a service connection claim). 

The record does not demonstrate a mass on the left bicep in 
service.  Moreover, the scar on the left bicep, resulting 
from the surgical procedure in August 2000, has not been 
related to military service (approximately twenty five years 
previously) by competent medical authority.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for the scar on the left bicep. 

As noted above, a appellant seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed right foot, left shoulder and lower back 
disorders were not shown in service, and the preponderance of 
the evidence is against the existence of any of those claimed 
disorders.  Accordingly, in the absence of a diagnosed 
disorder, these claims must respectively be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for a left foot disorder is denied.  

Service connection for a left shoulder condition is denied.  

Service connection for a scar on the left bicep is denied.  

Service connection for a lower back disorder is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


